REINHARDT, Circuit Judge,
dissenting.
I dissent from the majority’s denial of Agreda-Portillo’s petition for review and regret our failure to treat his asylum claim the same way we treated a number of others in more reasonable times. The petitioner’s credible and uncontradicted testimony, like the testimony of others whose denials of asylum we have frequently overturned, is sufficient to establish a well-founded fear of persecution under Ninth Circuit law. See, e.g., Molina v. INS, 170 F.3d 1247, 1249 (9th Cir.1999) (holding that notes given to petitioner that say guerrillas want to speak to her establish well-founded fear of persecution); Aguilera-Cota v. INS, 914 F.2d 1375, 1379-80 (9th Cir.1990) (holding that anonymous note telling the petitioner to quit his government job, along with the questioning of his sister on his whereabouts, were sufficient to establish well-founded fear of persecution); Artiga Turcios v. INS, 829 F.2d 720, 723 (9th Cir.1987) (holding that fact that guerrillas were looking for petitioner, a former member of El Salvadoran army, was sufficient to satisfy a well-founded fear of persecution; it did not matter that petitioner and guerrillas did not meet face to face); Canjura-Flores v. INS, 784 F.2d 885, 889 (9th Cir.1985) (holding that petitioner established well-founded fear of persecution because his testimony that he was sought out by National Guard was credible and uncontradicted). The BIA erred in reaching a contrary conclusion. Further, because it failed to afford him the presumption to which he was entitled, the Board’s observations regarding the change in country conditions are not adequate to support its denial of the petition.